                                                     CLERK,U S `~`~~
                                                                ~~~ST~~C.TCOURT
  1
                                                        .1Ut I I ~g
                                                C
                                                 ENTRAL ply i K1
 3                                              BY                 F CA~l~uf~hif~t
                                                                         ~3LF'U r 't
 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                  CENTRAL DISTRICT OF CALIFORNIA
10

11     UNITED STATES OF AMERICA,                         )
12                                      Plaintiff,       } ~\~ — ~~~j
                                                         )
13                            v.                         )ORDER OF DETENTION AFTER HEARING
                                                             (18 U.S.C. § 3142(1))
14
                                             vr~.
15                                      Defendant.       )
16

17                                                           I.

18         A. (-'~n motion of the Government involving an alleged

19             1.() crime of violence;

~I             2. Ooffense with maximum sentence oflife imprisonment or death;

21             3. (~arcotics or controlled substance offense with maximum sentence often or more

22                    years (21 U.S.C. §§ 801,/951, et. sec .,/955a);

23             4. ()felony -defendant convicted oftwo or more prior offenses described above;

24             5. ()any felony that is not otherwise a crime of violence that involves a minor victim, or

25                    possession or use ofa firearm or destructive device or any other dangerous weapon,

26                    or a failure to register under 18 U.S.0 § 2250.

27        B.() On motion()(by the Government)/()(by the Court sua ~s onte involving)

28 ///

                                   ORDER OF DETENTION AFTER HEARING(18 U.S.C.§3142(1))
                                                                                                 Page l of3
      :R-94(06/07)
     1                1.() serious risk defendant will flee;
 2                   2.() serious risk defendant will

 3                        a.() obstruct or attempt to obstruct justice;
 4                        b.() threaten,injure, or intimidate a prospective witness or juror or attempt to do so.
                                                        ~!w► f
                                                 ~iTG t
                                                 '
 5

 6             The Court finds o condition or combination of conditions will reasonably assure:
 7             A. ()appearance of defendant as required; and/or
 8             B. (       safety of any person or the community.
 9                                                             III.
10             The Court has considered:

11             A. (~he nature and circumstances of the offense, including whether the offense is a crime of

12                  violence, a Federal crime of terrorism, or involves a minor victim or a controlled substance,

13                  firearm, explosive, or destructive device;

14             B. (       the weight of evidence against the defendant;

15             C. (~he history and characteristics of the defendant;

16             D. (       the nature and seriousness of the danger to any person ox to the community.

17                                                             N.                                                       I
18             T'he Court concludes:
19             A. (Defendant poses a risk to the safety of other persons or the community because:
20

21

22

23

24

25

26       ///

27       ///

28       ///

                                       ORDER OF DETENTION AFTER HEARING (l8 U.S.C. §3142(1))

         CR-94 (06/07).                                                                                 Page 2 of 3 ~
     1          B. ()History and characteristics indicate a serious risk that defendant will flee because:
     2
     3
     4
     5
     6

     7

     8         C.() A serious risk exists that defendant will:
  9                     1.() obstruct or attempt to obstruct justice;
 10                     2.() threaten, injure or intimidate awitness/juror, because:
 11 '
 12
 13
14

15

16

17            D. (Defendant has not rebutted by sufficient evidence to the contrary the presumption
18 I                    provided i ~1~8 U~~ § 314,2(e).
                                                  ,
                                            /L~/+ye
19            IT IS ORDERS         at defendant be detained pnor to trial.
20            IT IS FURTHER ORDERED that defendant be confined as far as practicable in a corrections

21       facility separate from persons awaiting or serving sentences or person held pending appeal.

22            IT IS FURTHER ORDERED that defendant be afforded reasonable opportunity for private

23       consultation with hiscounsel.

24

25

26 DATED:                     l
                                                 U.S. MAGISTRATE /DISTRICT JUDGE
27
28

                                    ORDER OF DETENTION AFTER HEARING(]S U.S.C. §3142(1))

         CR-94(06/07)                                                                               Page 3 of3
